

117 S1977 IS: Improving Coverage and Care for Mothers Act
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1977IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Casey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide Medicaid coverage for all pregnant and postpartum women, to provide coverage under the Medicaid program for services provided by doulas, midwives, and lactation consultants, and for other purposes.1.Short titleThis Act may be cited as the Improving Coverage and Care for Mothers Act.2.Extending Medicaid eligibility to all pregnant women(a)In generalSection 1905(n)(1) of the Social Security Act (42 U.S.C. 1396d(n)(1)) is amended to read as follows:(1)a woman who is pregnant and through the end of the month in which the 365-day period (beginning on the last day of her pregnancy) ends; and.(b)Conforming amendmentsTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended—(1)in section 1902—(A)in subsection (a)(10)(C)—(i)in clause (ii), by striking must make available medical assistance— and all that follows through individual described in subparagraph (A); and inserting must make available medical assistance to individuals under the age of 18 who (but for income and resources) would be eligible for medical assistance as an individual described in subparagraph (A)(i);; and(ii)in clause (iii)—(I)by striking must include (I) with respect to and inserting must include, with respect to; and(II)by striking , and (II) and all that follows through delivery services;(B)in subsection (e), by striking paragraph (6); (C)in subsection (l)(1)(A), by inserting before January 1, 2022, before women during pregnancy; and(D)in subsection (ii)(1)(A), by inserting that was in effect as of January 1, 2022 after pregnant women;(2)in section 1920(b)(1)(A), by striking that the family income and all that follows through income level of eligibility and inserting that the woman is eligible for medical assistance; and(3)in section 1937(a)(2)(B), by amending clause (i) to read as follows:(i)Qualified pregnant womenThe individual is a qualified pregnant woman (as defined in section 1905(n)(1))..3.Extending continuous Medicaid and CHIP coverage for pregnant and post­par­tum women(a)Extending continuous Medicaid and CHIP coverage for pregnant and postpartum women(1)MedicaidTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended—(A)in section 1902(e)—(i)in paragraph (5), by striking 60-day period and inserting 365-day period; and(ii)in paragraph (16), by striking At the option of the State and inserting Before January 1, 2022, at the option of the State;(B)in section 1902(l)(1)(A), by striking 60-day period and inserting 365-day period;(C)in section 1903(v)(4)(A)(i), by striking 60-day period and inserting 365-day period; and(D)in section 1905(a), in the 4th sentence in the matter following paragraph (30)— (i)by striking 60-day period and inserting 365-day period; and (ii)by striking subdivision (B) following paragraph (30) and inserting subdivision (B) following paragraph (32).(2)CHIPSection 2112 of the Social Security Act (42 U.S.C. 1397ll) is amended by striking 60-day period each place it appears and inserting 365-day period.(3)Conforming amendmentSection 1938(b)(2)(C) of the Social Security Act (42 U.S.C. 1396u–8(b)(2)(C)) is amended by striking previous 60 days and inserting previous 365 days.(b)Requiring full benefits for pregnant and postpartum women(1)Medicaid(A)In generalParagraph (5) of section 1902(e) of the Social Security Act (24 U.S.C. 1396a(e)) is amended to read as follows:(5)Any woman who is eligible for medical assistance under the State plan or a waiver of such plan and who is, or who while so eligible becomes, pregnant, shall continue to be eligible under the plan or waiver for medical assistance through the end of the month in which the 365-day period (beginning on the last day of her pregnancy) ends, regardless of the basis for the woman's eligibility for medical assistance, including if the woman's eligibility for medical assistance is on the basis of being pregnant..(B)Conforming amendmentSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G) by striking (VII) the medical assistance and all that follows through complicate pregnancy,.(2)CHIPSection 2107(e)(1)(J) of the Social Security Act (42 U.S.C. 1397gg(e)(1)(J)) is amended— (A)by inserting , before January 1, 2022, before (16) of section 1902(e); and(B)by striking (relating to and all that follows through the period and inserting (relating to the provision of medical assistance to pregnant women during pregnancy and the 365-day postpartum period under title XIX).4.Medicaid coverage of services provided by doulas, midwives, and lactation consultants(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)—(A)in paragraph (30), by striking and at the end;(B)by redesignating paragraph (31) as paragraph (32); and(C)by inserting after paragraph (30) the following new paragraph:(31)services, including— (A)prenatal, delivery, postpartum, and lactation consulting services, provided by doulas, midwives, and lactation consultants (as those terms are defined in subsection (jj)) to the extent authorized under State law; and(B)services included in the components of postpartum care identified by the American College of Obstetricians and Gynecologists in Committee Opinion Number 736 published in May of 2018 (or any successor opinion or publication); and; and(2)by adding at the end the following new subsection:(jj)Doulas and midwives definedFor purposes of subsection (a)(31):(1)Doulas definedThe term doula means an individual who—(A)is certified by an organization, which has been established for not less than 5 years and which requires the completion of continuing education to maintain such certification, to provide non-medical advice, information, emotional support, and physical comfort to an individual during such individual’s pregnancy, childbirth, and postpartum period; and(B)maintains such certification by completing such required continuing education.(2)Midwives defined(A)In generalThe term midwife means a certified midwife, certified professional midwife, and Tribal-recognized midwife.(B)Certified midwifeFor purposes of subparagraph (A), the term certified midwife means an individual who is certified by the American Midwifery Certification Board to practice midwifery.(C)Certified professional midwifeFor purposes of subparagraph (A), the term certified professional midwife means an individual who—(i)is certified by the North American Registry of Midwives to practice midwifery for normal, low-risk pregnancies and childbirths;(ii)completes—(I)a midwifery education program accredited by the Midwifery Education and Accreditation Council or any other entity recognized by the Department of Education; or(II)the requirements to obtain a Midwifery Bridge Certificate from the North American Registry of Midwives; and(iii)maintains the certification described in clause (i) by completing any required continuing education for such certification.(D)Tribal-recognized midwifeFor purposes of subparagraph (A), the term Tribal-recognized midwife means an individual who is recognized by an Indian tribe (as defined in section 4 of the Indian Health Care Improvement Act) to practice midwifery for such tribe.(3)Lactation consultant definedThe term lactation consultant means an individual who is a specialist who—(A)is trained to— (i)focus on the needs and concerns of a breastfeeding mother and baby; and (ii)prevent, recognize, and solve breastfeeding difficulties;(B)is certified by an organization, which has been established for not less than 5 years and which requires the completion of continuing education to maintain such certification, to provide lactation consulting services; and(C)maintains such certification by completing such required continuing education..(b)Requiring mandatory coverage under State planSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended, in the matter preceding clause (i), by striking and (30) and inserting (30), and (31).5.Increased FMAP for additional expendituresSection 1905 of the Social Security Act (42 U.S.C. 1396d), as amended by section 4, is further amended—(1)in subsection (b), by striking and (ii) and inserting (ii), and (kk); and(2)by adding at the end the following:(kk)Increased FMAP for additional expenditures for medical assistance to pregnant and postpartum womenFor calendar quarters beginning on or after January 1, 2022, notwithstanding subsection (b), the Federal medical assistance percentage for a State, with respect to the additional amounts expended by such State for medical assistance under the State plan under this title or a waiver of such plan that are attributable to requirements imposed by the amendments made by the Improving Coverage and Care for Mothers Act (as determined by the Secretary), shall be equal to 100 percent..6.Effective date(a)In generalSubject to subsection (b), the amendments made by this Act shall apply with respect to medical assistance furnished on or after January 1, 2022.(b)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.